        Case 1:19-cr-02032-SMJ         ECF No. 228          filed 10/27/20   PageID.2514 Page 1 of 2


                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA,                                        Case No.   1:19-CR-02032-SMJ-1, 2
                                                                  CRIMINAL MINUTES
                                      Plaintiff,
        -vs-                                                      DATE:     OCTOBER 30, 2020
                                                                  LOCATION: YAKIMA
 JAMES DEAN CLOUD (01); and
 DONOVAN QUINN CARTER CLOUD (02),
                                                                  STATUS CONFERENCE
                                      Defendants.


                                        Hon. Salvador Mendoza, Jr.


          Nicole Cruz                                  01                               Kimberly Allen

      Courtroom Deputy                             Law Clerk                            Court Reporter
                                                                    John McEntire for James Cloud
                                                                  Lorinda Youngcourt for James Cloud
                   Richard Burson
                                                                     Jeremy Sporn for James Cloud
                   Thomas Hanlon
                                                                   Richard Smith for Donovan Cloud
                                                                  Mark Larranaga for Donovan Cloud
                Government Counsel                                           Defense Counsel

       [X] Open Court                        [     ] Chambers                       [   ] Teleconference
Defendants James Dean Cloud and Donovan Quinn Carter Cloud present and in custody of the U.S. Marshal
with appointed counsel.

Court addressed discovery issues to be discussed.

Ms. Youngcourt presented argument in support of discovery issues addressed in her filing regarding late
discovery received and redaction of witness names. Ms. Youngcourt made an oral motion that discovery be
provided unredacted and that a protective order be entered, if necessary. Additionally, there are missing FBI
302 reports and Ms. Youngcourt requested the Government provide those.

Mr. Larranaga indicated he is in agreement with Ms. Youngcourt regarding discovery with redactions and joins
in the oral motion for unredacted discovery.

Mr. Hanlon argued discovery was provided regarding witnesses and provided dates they were disclosed.
Court questioned when discovery was produced and provided to the defense. Mr. Hanlon stated dates when
discovery was provided, that the redacted information is out of concern to protect the witnesses.



[X] ORDER FORTHCOMING
 CONVENED: 9:02 A.M.           ADJOURNED: 10:02 A.M.             TIME: 1:00 HR.         CALENDARED         [X]
        Case 1:19-cr-02032-SMJ          ECF No. 228       filed 10/27/20    PageID.2515 Page 2 of 2

USA -vs- Cloud, et al.                                                                       October 30, 2020
1:19-CR-02032-SMJ-1,2                                                                        Page 2
Evidentiary Motion Hearing

Mr. Larranaga addressed if a protective order were to issue to allow the redacted information and witness
names, could it be shared with client.

Ms. Youngcourt presented additional argument.
Mr. Hanlon presented additional argument

Court ruled on discovery. Defense is ordered to keep track of their additional hours and work with regards to
the particular report. If there is a hearing on this matter, the Government will be ordered to pay those fees and
costs.

Court GRANTS defense motion to release unredacted copies of discovery to the defense. Parties are ordered to
confer and present an agreed proposed protective order and list any disagreement and Court will resolve.

Court will take under advisement the release of witness names to Defendants.

Court as to undisclosed reports, parties are to discuss and update the court if not resolved and advises all
discovery to be produced.

Court will hear from counsel regarding trial

Ms. Youngcourt addressed her concern regarding the grand jury transcript received a day or two before the
hearing on the eyewitness identification and a filing of a superseding indictment before trial and will need to
request a continuance.

Mr. Hanlon: stated a superseding indictment will be sought and noted there was no grand jury sessions in
Yakima since March.

Court: given current pandemic, not able to get a grand jury.

Colloquy between court and counsel as to number of jurors to be called, summons and grand jury.

Court will set a Pretrial Conference for 11/24/2020 at 1:30 p.m. for continued discussion on trial matters.
